Citation Nr: 1619556	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for tinea cruris (skin disability).  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1966 to June 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  In March 2014, November 2014, and July 2015 the Board remanded the appeal for additional development.  It now returns for further appellate review.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System.


FINDING OF FACT

Since the grant of service connection, the Veteran's skin disability has affected less than five percent of his entire body, zero percent of exposed areas, and has been treated by topical corticosteroid therapy on a constant or near constant basis.


CONCLUSION OF LAW

The criteria for an initial 60 percent rating, and no more, for tinea cruris have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The claim for an initial compensable rating for the Veteran's skin disability arises from his disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, private treatment records, VA treatment records, and lay statements from the Veteran.  The November 2009, June 2014, and January 2015 examinations for the skin disability are adequate for adjudicative purposes because the examiners provided detailed information regarding the state of the Veteran's skin disability and supported their conclusions with rationales that can be weighed against the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).    

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the March 2014, November 2014, and July 2015 remands have been undertaken to the extent possible.  VA examinations were conducted in June 2014 and January 2015 and updated VA treatment records were obtained.  Additionally, by letters dated December 2014 and September 2015 the Agency of Original Jurisdiction informed the Veteran of his right to submit lay statements regarding the symptoms of his disability.  However, the Veteran did not submit any such statements.  Additionally, pursuant to the July 2015 Board remand, a fourth VA examination was scheduled in October 2015 to assess the severity of the Veteran's skin disability, but the record indicates that the Veteran refused to attend the examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  Given this, the Board may proceed to a decision on the merits.  

II.  Analysis

The Veteran is seeking an initial compensable evaluation for his skin disability.  He filed his claim for service connection in April 2009, initially describing his condition as "groin irritation[.]"  Thereafter, at his July 2011 hearing the Veteran reported that his skin disability had spread from his groin to his feet.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.118, the Veteran's skin disability (tinea cruris) is among the disabilities listed at Diagnostic Code 7813.  These disabilities are evaluated as disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability. 

Initially, the Board notes that there is no indication of disfigurement of the head, face, or neck due to the service-connected tinea cruris.  Rather, the disability is noted to involve the groin and occasionally noted as possibly impacting the feet.  VA examinations performed in November 2009, June 2014, and January 2015 did not note any such disfigurement.  Further, there is no indication of any residual scarring from the Veteran's skin disability, to include on VA examinations conducted in this case.

Diagnostic Code 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less 
than 20 percent, of the entire body, or at least five percent, but less than 20 
percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

Importantly, in March 2016 the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), which addresses VA's interpretation of 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Court found that the language of Diagnostic Code 7806 provides for a 60 percent rating for constant or near constant use of corticosteroids, whether or not such steroids were applied topically or through an oral medication.

Regarding the period on appeal, the Board notes that while some of the diagnostic criteria relating to ratings of the skin were revised in October 2008 (i.e. those pertaining to scars), the regulation relating to Diagnostic Codes 7806 and 7813 have not changed since the Veteran filed his claim.

The Board observes that the Veteran has reported recurrent skin problems of his groin and feet due to his skin disability.  November 2009, June 2014, and January 2015 VA examiners found that the Veteran's skin disability covered less than five percent of his body and was not present in any exposed area; thus, a compensable rating is not warranted based on the presence of a sizeable and visible impairment of the skin.  However, as noted above, the Veteran may be entitled to a compensable rating in the absence of a visible skin disability based on his frequent use of certain medications.  In this regard, the Board notes that throughout the course of the appeal the Veteran has been prescribed various topical creams, washes, and powders to treat his skin disability, some of which are at least partially described as steroids.  Importantly, a February 2010 private treatment record from nurse practitioner Ward indicates that at least one of the Veteran's prescribed topical creams was a corticosteroid.  Additionally, the record also contains a December 2009 treatment record from nurse practitioner Ward in which she prescribes a shampooing agent and a topical cream with instructions to use the cream twice daily.  Thereafter, the June 2014 and January 2015 VA examiners both noted the constant or near constant use of certain medications to treat the Veteran's service-connected tinea cruris.  VA treatment records from September and December 2014 support the examination findings and indicate that the Veteran was prescribed daily use of mixed steroid topical medications to treat his skin disability.

The Board observes that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  In this case there is an indication in private treatment records that the Veteran was prescribed the daily use of topical corticosteroids to treat his tinea cruris and VA examination reports note the constant or near constant use of prescription creams and powders to treat the Veteran's skin disability.  Thus, given the recent decision in Johnson, and the duty to resolve all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinea cruris warrants an initial 60 percent rating throughout the appeal period.


ORDER

Subject to the laws and regulations governing monetary benefits, a disability rating of 60 percent, and no more, for tinea cruris is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


